Exhibit 10.3 NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE.THESE SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. GLOBAL ENERGY INC. Amended and Restated Secured Convertible Debenture Issuance Date:March 8, 2010 Original Principal Amount: $1,500,000 No. GEYI-1-7 This Amended and Restated Secured Convertible Debenture (including all secured convertible debentures issued in exchange, transfer or replacement hereof, this “Debenture II”) is being issued pursuant to that certain letter agreement dated March , 2010 (the “Letter Agreement”) along with an amended and restated secured convertible debenture in the original principal amount of $3,175,116 (including all secured convertible debentures issued in exchange, transfer or replacement hereof, this “Debenture I”).Debenture I and Debenture II are being issued solely in exchange for the Existing Debentures (as defined below) and shall amend, replace, and supersede the Existing Debentures.The Existing Debentures were acquired by the Holder, and fully paid for by the Holder, more than one year prior to the Issuance Date of this Debenture. FOR VALUE RECEIVED, GLOBAL ENERGY, INC., a Nevada corporation (the "Company"), hereby promises to pay to the order of YA GLOBAL INVESTMENTS, L.P. or registered assigns (the "Holder") the amount set out above as the Original Principal Amount (as reduced pursuant to the terms hereof pursuant to redemption, conversion or otherwise, the "Principal") when due, whether upon the Maturity Date (as defined below), redemption or otherwise (in each case in accordance with the terms hereof) and to pay interest ("Interest") on any outstanding Principal at the applicable Interest Rate from the date set out above as the Issuance Date (the "Issuance Date") until the same becomes due and payable, whether upon the Maturity Date or acceleration, conversion, redemption or otherwise (in each case in accordance with the terms hereof).This Debenture II (along with Debenture I) is issued in exchange for the secured convertible debentures issued pursuant to the Securities Purchase Agreement (the "Existing Debentures") pursuant to the terms and conditions of the Letter Agreement.Certain capitalized terms used herein are defined in Section 17. (1)GENERAL TERMS (a)Interest, Installment Payments, Maturity.Interest shall accrue on the outstanding principal balance hereof at the Interest Rate then in effect.Interest shall be calculated on the basis of a 365-day year and the actual number of days elapsed, to the extent permitted by applicable law.The Company may make cash payments of accrued and unpaid or unconverted Interest at any time and from time to time prior to the Maturity Date.On the Maturity Date, the Company shall pay to the Holder an amount in cash representing all outstanding Principal and accrued and unpaid Interest.The "Maturity Date" shall be March 1, 2013.The Maturity Date may be extended at the option of the Holder in the event that, and for so long as, an Event of Default (as defined below) shall have occurred and be continuing on the Maturity Date (as may be extended pursuant to this Section 1) or any event shall have occurred and be continuing on the Maturity Date (as may be extended pursuant to this Section 1) that with the passage of time and the failure to cure would result in an Event of Default.The Company may not prepay or redeem any portion of the outstanding Principal prior to the Maturity Date without the written consent of the Holder.Unless otherwise set forth in this Debenture II all payments received by the Holder hereunder shall be applied towards amounts outstanding under this Debenture II in the sole discretion of the Holder. (b)Security.The Company agrees and acknowledges that its obligations under this Debenture II shall be secured by the pledge of certain assets of the Company and its subsidiaries granted pursuant to the Security Agreement dated July 6, 2007 in favor of the Holder (the “Security Agreement”) and that the obligations under this Debenture II are hereinafter expressly included as part of the “Obligations” as such term is defined and used in the Security Agreement. (2)EVENTS OF DEFAULT. (a)An “Event of Default”, wherever used herein, means any one of the following events (whatever the reason and whether it shall be voluntary or involuntary or effected by operation of law or pursuant to any judgment, decree or order of any court, or any order, rule or regulation of any administrative or governmental body): (i)The Company's failure to pay to the Holder any amount of Principal, Interest, or other amounts when and as due under this Debenture II or any other Transaction Document; (ii)The Company or any subsidiary of the Company shall commence, or there shall be commenced against the Company or any subsidiary of the Company under any applicable bankruptcy or insolvency laws as now or hereafter in effect or any successor thereto, or the Company or any subsidiary of the Company commences any other proceeding under any reorganization, arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or similar law of any jurisdiction whether now or hereafter in effect relating to the Company or any subsidiary of the Company or there is commenced against the Company or any subsidiary of the Company any such bankruptcy, insolvency or other proceeding which remains undismissed for a period of sixty one (61) days; or the Company or any subsidiary of the Company is adjudicated insolvent or bankrupt; or any order of relief or other order approving any such case or proceeding is entered; or the Company or any subsidiary of the Company suffers any appointment of any custodian, private or court appointed receiver or the like for it or any substantial part of its property which continues undischarged or unstayed for a period of sixty one (61) days; or the Company or any subsidiary of the Company makes a general assignment for the benefit of creditors; or the Company or any subsidiary of the Company shall fail to pay, or shall state that it is unable to pay, or shall be unable to pay, its debts generally as they become due; or the Company or any subsidiary of the Company shall call a meeting of its creditors with a view to arranging a composition, adjustment or restructuring of its debts; or the Company or any subsidiary of the Company shall by any act or failure to act expressly indicate its consent to, approval of or acquiescence in any of the foregoing; or any corporate or other action is taken by the Company or any subsidiary of the Company for the purpose of effecting any of the foregoing; 2 (iii)The Company or any subsidiary of the Company shall default in any of its obligations under any other debenture or any mortgage, credit agreement or other facility, indenture agreement, factoring agreement or other instrument under which there may be issued, or by which there may be secured or evidenced any indebtedness for borrowed money or money due under any long term leasing or factoring arrangement of the Company or any subsidiary of the Company in an amount exceeding $100,000, whether such indebtedness now exists or shall hereafter be created and such default shall result in such indebtedness becoming or being declared due and payable prior to the date on which it would otherwise become due and payable; (iv)The Common Stock shall cease to be quoted or listed for trading on a Primary Market for a period of five (5) consecutive Trading Days; (v) The Company or any subsidiary of the Company shall be a party to any Change of Control Transaction (as defined in Section 6) unless in connection with such Change of Control Transaction this Debenture II is retired; (vi)The Company's (A) failure to cure a Conversion Failure by delivery of the required number of shares of Common Stock within five (5) Business Days after the applicable Conversion Failure or (B) notice, written or oral, to the Holder, including by way of public announcement, at any time, of the Company’s intention not to comply with a request for conversion of this Debenture II into shares of Common Stock that is tendered in accordance with the provisions of this Debenture II, other than pursuant to Section 4(c); (vii)The Company shall fail for any reason to deliver the payment in cash pursuant to a Buy-In (as defined herein) within three (3) Business Days after such payment is due; (viii)The Company shall fail to observe or perform any other covenant, agreement or warranty contained in, or otherwise commit any breach or default of any provision of this Debenture II (except as may be covered by Section 2(a)(i) through 2(a)(vii) hereof), and Other Debentures, or any Transaction Document which is not cured within the time prescribed. 3 (ix) With respect to the Offering SPA, (A) the Company shall default in any of its obligations under the Offering SPA whether or not any party to the Offering SPA takes any action as a result of such default, (B) the Offering SPA shall be terminated for any reason prior to the Company receiving gross proceeds of at least $1,000,000, or (C) any Subsequent Closing (as defined in the Offering SPA) (except for the 16th Subsequent Closing which is in the sole and absolute discretion of the Investor) does not close as scheduled in the Offering SPA or results in gross proceeds to the Company of at least $60,000. (b)During the time that any portion of this Debenture II is outstanding, if any Event of Default has occurred, the full unpaid Principal amount of this Debenture II, together with interest and other amounts owing in respect thereof, to the date of acceleration shall become at the Holder's election, immediately due and payable in cash, provided that the Company has failed to cure such Event of Default within five (5) Business Days after the occurrence of the Event of Default, except with respect to an Event of Default under Section 2(a)(iv)-(vii), which shall not have any additional cure period.Furthermore, in addition to any other remedies, the Holder shall have the right (but not the obligation) to convert this Debenture II at the lower of the Conversion Price or the Company Conversion Price at any time after (x) an Event of Default, provided Company has failed to cure such Event of Default within five (5) Business Days after occurrence of the Event of Default, or (y) the Maturity Date.The Holder need not provide and the Company hereby waives any presentment, demand, protest or other notice of any kind, (other than required notice of conversion). Holder may enforce any and all of its rights and remedies hereunder and all other remedies available to it under applicable law. Holder’s notice of exercise of its rights hereunder may be rescinded and annulled by Holder at any time prior to payment hereunder.No such rescission or annulment shall affect any subsequent Event of Default or impair any right consequent thereon. (3)[RESERVED]. (4)CONVERSION OF DEBENTURE.This Debenture II shall be convertible into shares of the Company's Common Stock, on the terms and conditions set forth in this Section 4. (a)Conversion Right.Subject to the provisions of Section 4(c), at any time or times on or after the Issuance Date, the Holder shall be entitled to convert any portion of the outstanding and unpaid Conversion Amount (as defined below) into fully paid and nonassessable shares of Common Stock in accordance with Section 4(b), at the Conversion Rate (as defined below).The number of shares of Common Stock issuable upon conversion of any Conversion Amount pursuant to this Section 4(a) shall be determined by dividing (x) such Conversion Amount by (y) the Conversion Price (the "Conversion Rate").The Company shall not issue any fraction of a share of Common Stock upon any conversion.If the issuance would result in the issuance of a fraction of a share of Common Stock, the Company shall round such fraction of a share of Common Stock up to the nearest whole share.The Company shall pay any and all transfer, stamp and similar taxes that may be payable with respect to the issuance and delivery of Common Stock upon conversion of any Conversion Amount. (i)"Conversion Amount" means the portion of the Principal and accrued Interest to be converted, redeemed or otherwise with respect to which this determination is being made. 4 (ii)"Conversion Price" means, as of any Conversion Date (as defined below) or other date of determination, $0.01, subject to adjustment as provided herein. (b)Mechanics of Conversion. (i)Optional Conversion.To convert any Conversion Amount into shares of Common Stock on any date (a "Conversion Date"), the Holder shall (A) transmit by facsimile or electronic mail (with confirmation of receipt), or otherwise deliver, for confirmed receipt on or prior to 11:59 p.m., New York Time, on such date, a copy of an executed notice of conversion in the form attached hereto as Exhibit I (the "Conversion Notice") to the Company and (B) if required by Section 4(b)(iv), surrender this Debenture II to a nationally recognized overnight delivery service for delivery to the Company (or an indemnification undertaking reasonably satisfactory to the Company with respect to this Debenture II in the case of its loss, theft or destruction).On or before the third Trading Day following the date of receipt of a Conversion Notice (the "Share Delivery Date"), the Company shall (X) if legends are not required to be placed on certificates of Common Stock pursuant to the Securities Purchase Agreement and provided that the Transfer Agent is participating in the Depository Trust Company's ("DTC") Fast Automated Securities Transfer Program, credit such aggregate number of shares of Common Stock to which the Holder shall be entitled to the Holder's or its designee's balance account with DTC through its Deposit Withdrawal Agent Commission system or (Y) if the Transfer Agent is not participating in the DTC Fast Automated Securities Transfer Program, issue and deliver to the address as specified in the Conversion Notice, a certificate, registered in the name of the Holder or its designee, for the number of shares of Common Stock to which the Holder shall be entitled which certificates shall not bear any restrictive legends unless required pursuant to Section 2(g) of the Securities Purchase Agreement.If this Debenture II is physically surrendered for conversion and the outstanding Principal of this Debenture II is greater than the Principal portion of the Conversion Amount being converted, then the Company shall as soon as practicable and in no event later than three (3) Trading Days after receipt of this Debenture II and at its own expense, issue and deliver to the holder a new debenture representing the outstanding Principal not converted.The Person or Persons entitled to receive the shares of Common Stock issuable upon a conversion of this Debenture II shall be treated for all purposes as the record holder or holders of such shares of Common Stock upon the transmission of a Conversion Notice. (ii)Company's Failure to Timely Convert.If within three (3) Trading Days after the Company's receipt of the facsimile or electronic copy of a Conversion Notice the Company shall fail to issue and deliver a certificate to the Holder or credit the Holder's balance account with DTC for the number of shares of Common Stock to which the Holder is entitled upon the Holder's conversion of any Conversion Amount (a "Conversion Failure"), and if on or after such Trading Day the Holder purchases (in an open market transaction or otherwise) Common Stock to deliver in satisfaction of a sale by the Holder of Common Stock issuable upon such conversion that the Holder anticipated receiving from the Company (a "Buy-In"), then the Company shall, within three (3) Business Days after the Holder's request and in the Holder's discretion, either (i) pay cash to the Holder in an amount equal to the Holder's total purchase price (including brokerage commissions and other out of pocket expenses, if any) for the shares of Common Stock so purchased (the "Buy-In Price"), at which point the Company's obligation to deliver such certificate (and to issue such Common Stock) shall terminate, or (ii) promptly honor its obligation to deliver to the Holder a certificate or certificates representing such Common Stock and pay cash to the Holder in an amount equal to the excess (if any) of the Buy-In Price over the product of (A) such number of shares of Common Stock, times (B) the Closing Bid Price on the Conversion Date. 5 (iii)Book-Entry. Notwithstanding anything to the contrary set forth herein, upon conversion of any portion of this Debenture II in accordance with the terms hereof, the Holder shall not be required to physically surrender this Debenture II to the Company unless (A) the full Conversion Amount represented by this Debenture II is being converted or (B) the Holder has provided the Company with prior written notice (which notice may be included in a Conversion Notice) requesting reissuance of this Debenture II upon physical surrender of this Debenture II.The Holder and the Company shall maintain records showing the Principal and Interest converted and the dates of such conversions or shall use such other method, reasonably satisfactory to the Holder and the Company, so as not to require physical surrender of this Debenture II upon conversion. (c)Limitations on Conversions, Sales. (i) Beneficial Ownership.The Company shall not effect any conversions of this Debenture II and the Holder shall not have the right to convert any portion of this Debenture II or receive shares of Common Stock as payment of interest hereunder to the extent that after giving effect to such conversion or receipt of such interest payment, the Holder, together with any affiliate thereof, would beneficially own (as determined in accordance with Section 13(d) of the Exchange Act and the rules promulgated thereunder) in excess of 4.99% of the number of shares of Common Stock outstanding immediately after giving effect to such conversion or receipt of shares as payment of interest.Since the Holder will not be obligated to report to the Company the number of shares of Common Stock it may hold at the time of a conversion hereunder, unless the conversion at issue would result in the issuance of shares of Common Stock in excess of 4.99% of the then outstanding shares of Common Stock without regard to any other shares which may be beneficially owned by the Holder or an affiliate thereof, the Holder shall have the authority and obligation to determine whether the restriction contained in this Section will limit any particular conversion hereunder and to the extent that the Holder determines that the limitation contained in this Section applies, the determination of which portion of the principal amount of this Debenture II is convertible shall be the responsibility and obligation of the Holder.If the Holder has delivered a Conversion Notice for a principal amount of this Debenture II that, without regard to any other shares that the Holder or its affiliates may beneficially own, would result in the issuance in excess of the permitted amount hereunder, the Company shall notify the Holder of this fact and shall honor the conversion for the maximum principal amount permitted to be converted on such Conversion Date in accordance with Section 4(a) and, any principal amount tendered for conversion in excess of the permitted amount hereunder shall remain outstanding under this Debenture II. The provisions of this Section may be waived by a Holder (but only as to itself and not to any other Holder) upon not less than 65 days prior notice to the Company.Other Holders shall be unaffected by any such waiver. (ii) Lock Up.The Holder is subject to a lock up provision as set forth in Section 3(c) of the Letter Agreement. 6 (d)Other Provisions. (i) [RESERVED]. (ii) All calculations under this Section 4 shall be rounded to the nearest $0.0001 or whole share. (iii)The Company covenants that it will at all times reserve and keep available out of its authorized and unissued shares of Common Stock solely for the purpose of issuance upon conversion of this Debenture II and payment of interest on this Debenture II, each as herein provided, free from preemptive rights or any other actual contingent purchase rights of persons other than the Holder, not less than such number of shares of the Common Stock as shall (subject to any additional requirements of the Company as to reservation of such shares set forth in this Debenture II or in the Transaction Documents) be issuable (taking into account the adjustments and restrictions set forth herein) upon the conversion this Debenture II (without taking into account the ownership limitation set forth in Section 4(c)(i) hereof. The Company covenants that all shares of Common Stock that shall be so issuable shall, upon issue, be duly and validly authorized, issued and fully paid, nonassessable. (iv)Nothing herein shall limit a Holder's right to pursue actual damages or declare an Event of Default pursuant to Section 2 herein for the Company 's failure to deliver certificates representing shares of Common Stock upon conversion within the period specified herein and such Holder shall have the right to pursue all remedies available to it at law or in equity including, without limitation, a decree of specific performance and/or injunctive relief, in each case without the need to post a bond or provide other security. The exercise of any such rights shall not prohibit the Holder from seeking to enforce damages pursuant to any other Section hereof or under applicable law. (v) Rule 144 Tacking Period.The Company represents, warrants, and agrees this Debenture II (along with Debenture I) is being issued solely in exchange for the Existing Debentures and that for the purposes of Rule 144, this Debenture II shall be deemed to have been acquired at the same time as the surrendered Existing Debentures, which in all cases is prior to one year from the Issuance Date. (5)Adjustments to Conversion Price (a)Adjustment of Conversion Price upon Issuance of Common Stock.If the Company, at any time while this Debenture II is outstanding, issues or sells, or in accordance with this Section 5(a) is deemed to have issued or sold, any shares of Common Stock, excluding shares of Common Stock deemed to have been issued or sold by the Company in connection with any Excluded Securities, for a consideration per share (the “New Issuance Price”) less than a price equal to the Conversion Price in effect immediately prior to such issue or sale (such price the "Applicable Price") (the foregoing a "Dilutive Issuance"), then immediately after such Dilutive Issuance the Conversion Price then in effect shall be reduced to an amount equal to the New Issuance Price.For purposes of determining the adjusted Conversion Price under this Section 5(a), the following shall be applicable: 7 (i) Issuance of Options.If the Company in any manner grants or sells any Options and the lowest price per share for which one share of Common Stock is issuable upon the exercise of any such Option or upon conversion or exchange or exercise of any Convertible Securities issuable upon exercise of such Option is less than the Applicable Price, then such share of Common Stock shall be deemed to be outstanding and to have been issued and sold by the Company at the time of the granting or sale of such Option for such price per share.For purposes of this Section, the "lowest price per share for which one share of Common Stock is issuable upon the exercise of any such Option or upon conversion or exchange or exercise of any Convertible Securities issuable upon exercise of such Option" shall be equal to the sum of the lowest amounts of consideration (if any) received or receivable by the Company with respect to any one share of Common Stock upon granting or sale of the Option, upon exercise of the Option and upon conversion or exchange or exercise of any Convertible Security issuable upon exercise of such Option.No further adjustment of the Conversion Price shall be made upon the actual issuance of such share of Common Stock or of such Convertible Securities upon the exercise of such Options or upon the actual issuance of such Common Stock upon conversion or exchange or exercise of such Convertible Securities. (ii) Issuance of Convertible Securities.If the Company in any manner issues or sells any Convertible Securities and the lowest price per share for which one share of Common Stock is issuable upon such conversion or exchange or exercise thereof is less than the Applicable Price, then such share of Common Stock shall be deemed to be outstanding and to have been issued and sold by the Company at the time of the issuance or sale of such Convertible Securities for such price per share.For the purposes of this Section, the "lowest price per share for which one share of Common Stock is issuable upon such conversion or exchange or exercise" shall be equal to the sum of the lowest amounts of consideration (if any) received or receivable by the Company with respect to any one share of Common Stock upon the issuance or sale of the Convertible Security and upon the conversion or exchange or exercise of such Convertible Security.No further adjustment of the Conversion Price shall be made upon the actual issuance of such share of Common Stock upon conversion or exchange or exercise of such Convertible Securities, and if any such issue or sale of such Convertible Securities is made upon exercise of any Options for which adjustment of the Conversion Price had been or are to be made pursuant to other provisions of this Section, no further adjustment of the Conversion Price shall be made by reason of such issue or sale. (iii)Change in Option Price or Rate of Conversion.If the purchase price provided for in any Options, the additional consideration, if any, payable upon the issue, conversion, exchange or exercise of any Convertible Securities, or the rate at which any Convertible Securities are convertible into or exchangeable or exercisable for Common Stock changes at any time, the Conversion Price in effect at the time of such change shall be adjusted to the Conversion Price which would have been in effect at such time had such Options or Convertible Securities provided for such changed purchase price, additional consideration or changed conversion rate, as the case may be, at the time initially granted, issued or sold.For purposes of this Section, if the terms of any Option or Convertible Security that was outstanding as of the Original Issue Date are changed in the manner described in the immediately preceding sentence, then such Option or Convertible Security and the Common Stock deemed issuable upon exercise, conversion or exchange thereof shall be deemed to have been issued as of the date of such change.No adjustment shall be made if such adjustment would result in an increase of the Conversion Price then in effect. 8 (iv)Calculation of Consideration Received.In case any Option is issued in connection with the issue or sale of other securities of the Company, together comprising one integrated transaction in which no specific consideration is allocated to such Options by the parties thereto, the Options will be deemed to have been issued for the difference of (x) the aggregate fair market value of such Options and other securities issued or sold in such integrated transaction, less (y) the fair market value of the securities other than such Option, issued or sold in such transaction and the other securities issued or sold in such integrated transaction will be deemed to have been issued or sold for the balance of the consideration received by the Company.If any Common Stock, Options or Convertible Securities are issued or sold or deemed to have been issued or sold for cash, the consideration received therefor will be deemed to be the gross amount raised by the Company; provided, however, that such gross amount is not greater than 110% of the net amount received by the Company therefor.If any Common Stock, Options or Convertible Securities are issued or sold for a consideration other than cash, the amount of the consideration other than cash received by the Company will be the fair value of such consideration, except where such consideration consists of securities, in which case the amount of consideration received by the Company will be the Closing Bid Price of such securities on the date of receipt.If any Common Stock, Options or Convertible Securities are issued to the owners of the non-surviving entity in connection with any merger in which the Company is the surviving entity, the amount of consideration therefor will be deemed to be the fair value of such portion of the net assets and business of the non-surviving entity as is attributable to such Common Stock, Options or Convertible Securities, as the case may be.The fair value of any consideration other than cash or securities will be determined jointly by the Company and the Holder.If such parties are unable to reach agreement within ten (10) days after the occurrence of an event requiring valuation (the "Valuation Event"), the fair value of such consideration will be determined within five (5) Business Days after the tenth (10th) day following the Valuation Event by an independent, reputable appraiser jointly selected by the Company and the Holder.The determination of such appraiser shall be deemed binding upon all parties absent manifest error and the fees and expenses of such appraiser shall be borne by the Company. (v) Record Date.If the Company takes a record of the holders of Common Stock for the purpose of entitling them (A) to receive a dividend or other distribution payable in Common Stock, Options or in Convertible Securities or (B) to subscribe for or purchase Common Stock, Options or Convertible Securities, then such record date will be deemed to be the date of the issue or sale of the Common Stock deemed to have been issued or sold upon the declaration of such dividend or the making of such other distribution or the date of the granting of such right of subscription or purchase, as the case may be. (b)Adjustment of Conversion Price upon Subdivision or Combination of Common Stock.If the Company, at any time while this Debenture II is outstanding, shall (a)pay a stock dividend or otherwise make a distribution or distributions on shares of its Common Stock or any other equity or equity equivalent securities payable in shares of Common Stock, (b) subdivide outstanding shares of Common Stock into a larger number of shares, (c) combine (including by way of reverse stock split) outstanding shares of Common Stock into a smaller number of shares, or (d) issue by reclassification of shares of the Common Stock any shares of capital stock of the Company, then the Conversion Price shall be multiplied by a fraction of which the numerator shall be the number of shares of Common Stock (excluding treasury shares, if any) outstanding before such event and of which the denominator shall be the number of shares of Common Stock outstanding after such event. Any adjustment made pursuant to this Section shall become effective immediately after the record date for the determination of stockholders entitled to receive such dividend or distribution and shall become effective immediately after the effective date in the case of a subdivision, combination or re-classification. 9 (c)Purchase Rights.If at any time the Company grants, issues or sells any Options, Convertible Securities or rights to purchase stock, warrants, securities or other property pro rata to the record holders of any class of Common Stock (the "Purchase Rights"), then the Holder will be entitled to acquire, upon the terms applicable to such Purchase Rights, the aggregate Purchase Rights which the Holder could have acquired if the Holder had held the number of shares of Common Stock acquirable upon complete conversion of this Debenture II (without taking into account any limitations or restrictions on the convertibility of this Debenture II) immediately before the date on which a record is taken for the grant, issuance or sale of such Purchase Rights, or, if no such record is taken, the date as of which the record holders of Common Stock are to be determined for the grant, issue or sale of such Purchase Rights. (d)Other Events.If any event occurs of the type contemplated by the provisions of this Section 4 but not expressly provided for by such provisions (including, without limitation, the granting of stock appreciation rights, phantom stock rights or other rights with equity features), then the Company's Board of Directors will make an appropriate adjustment in the Conversion Price so as to protect the rights of the Holder under this Debenture II; provided that no such adjustment will increase the Conversion Price as otherwise determined pursuant to this Section 5. (e)Other Corporate Events.In addition to and not in substitution for any other rights hereunder, prior to the consummation of any Fundamental Transaction pursuant to which holders of shares of Common Stock are entitled to receive securities or other assets with respect to or in exchange for shares of Common Stock (a "Corporate Event"), the Company shall make appropriate provision to insure that the Holder will thereafter have the right to receive upon a conversion of this Debenture II, at the Holder's option, (i) in addition to the shares of Common Stock receivable upon such conversion, such securities or other assets to which the Holder would have been entitled with respect to such shares of Common Stock had such shares of Common Stock been held by the Holder upon the consummation of such Corporate Event (without taking into account any limitations or restrictions on the convertibility of this Debenture II) or (ii) in lieu of the shares of Common Stock otherwise receivable upon such conversion, such securities or other assets received by the holders of shares of Common Stock in connection with the consummation of such Corporate Event in such amounts as the Holder would have been entitled to receive had this Debenture II initially been issued with conversion rights for the form of such consideration (as opposed to shares of Common Stock) at a conversion rate for such consideration commensurate with the Conversion Rate.Provision made pursuant to the preceding sentence shall be in a form and substance satisfactory to the Required Holders.The provisions of this Section shall apply similarly and equally to successive Corporate Events and shall be applied without regard to any limitations on the conversion or redemption of this Debenture II. 10 (f)Whenever the Conversion Price is adjusted pursuant to Section 5 hereof, the Company shall promptly mail to the Holder a notice setting forth the Conversion Price after such adjustment and setting forth a brief statement of the facts requiring such adjustment. (g)In case of any (1) merger or consolidation of the Company or any subsidiary of the Company with or into another Person, or (2) sale by the Company or any subsidiary of the Company of more than one-half of the assets of the Company in one or a series of related transactions, a Holder shall have the right to (A) exercise any rights under Section 2(b), (B) convert the aggregate amount of this Debenture II then outstanding into the shares of stock and other securities, cash and property receivable upon or deemed to be held by holders of Common Stock following such merger, consolidation or sale, and such Holder shall be entitled upon such event or series of related events to receive such amount of securities, cash and property as the shares of Common Stock into which such aggregate principal amount of this Debenture II could have been converted immediately prior to such merger, consolidation or sales would have been entitled, or (C) in the case of a merger or consolidation, require the surviving entity to issue to the Holder a convertible debenture with a principal amount equal to the aggregate principal amount of this Debenture II then held by such Holder, plus all accrued and unpaid interest and other amounts owing thereon, which such newly issued convertible debenture shall have terms identical (including with respect to conversion) to the terms of this Debenture II, and shall be entitled to all of the rights and privileges of the Holder of this Debenture II set forth herein and the agreements pursuant to which this Debenture II were issued. In the case of clause (C), the conversion price applicable for the newly issued shares of convertible preferred stock or convertible debentures shall be based upon the amount of securities, cash and property that each share of Common Stock would receive in such transaction and the Conversion Price in effect immediately prior to the effectiveness or closing date for such transaction. The terms of any such merger, sale or consolidation shall include such terms so as to continue to give the Holder the right to receive the securities, cash and property set forth in this Section upon any conversion or redemption following such event. This provision shall similarly apply to successive such events. (6)REISSUANCE OF THIS DEBENTURE. (a)Transfer.If this Debenture II is to be transferred, the Holder shall surrender this Debenture II to the Company, whereupon the Company will, subject to the satisfaction of the transfer provisions of the Securities Purchase Agreement, forthwith issue and deliver upon the order of the Holder a new debenture (in accordance with Section 6(d)), registered in the name of the registered transferee or assignee, representing the outstanding Principal being transferred by the Holder and, if less then the entire outstanding Principal is being transferred, a new debenture (in accordance with Section 6(d)) to the Holder representing the outstanding Principal not being transferred.The Holder and any assignee, by acceptance of this Debenture II, acknowledge and agree that, by reason of the provisions of Section 4(b)(iii) following conversion or redemption of any portion of this Debenture II, the outstanding Principal represented by this Debenture II may be less than the Principal stated on the face of this Debenture II. (b)Lost, Stolen or Mutilated Debenture.Upon receipt by the Company of evidence reasonably satisfactory to the Company of the loss, theft, destruction or mutilation of this Debenture II, and, in the case of loss, theft or destruction, of any indemnification undertaking by the Holder to the Company in customary form and, in the case of mutilation, upon surrender and cancellation of this Debenture II, the Company shall execute and deliver to the Holder a new debenture (in accordance with Section 6(d)) representing the outstanding Principal. 11 (c)Debenture Exchangeable for Different Denominations.This Debenture II is exchangeable, upon the surrender hereof by the Holder at the principal office of the Company, for a new debenture or debentures (in accordance with Section 6(d)) representing in the aggregate the outstanding Principal of this Debenture II, and each such new debenture will represent such portion of such outstanding Principal as is designated by the Holder at the time of such surrender. (d)Issuance of New Debentures.Whenever the Company is required to issue a new debenture pursuant to the terms of this Debenture II, such new debenture (i) shall be of like tenor with this Debenture II, (ii) shall represent, as indicated on the face of such new debenture, the Principal remaining outstanding (or in the case of a new debenture being issued pursuant to Section 6(a) or Section 6(c), the Principal designated by the Holder which, when added to the principal represented by the other new debentures issued in connection with such issuance, does not exceed the Principal remaining outstanding under this Debenture II immediately prior to such issuance of new debentures), (iii) shall have an issuance date, as indicated on the face of such new debenture, which is the same as the Issuance Date of this Debenture II, (iv) shall have the same rights and conditions as this Debenture II, and (v) shall represent accrued and unpaid Interest from the Issuance Date. (7)NOTICES.Any notices, consents, waivers or other communications required or permitted to be given under the terms hereof must be in writing and will be deemed to have been delivered:(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by facsimile (provided confirmation of transmission is mechanically or electronically generated and kept on file by the sending party); or (iii) one (1) Trading Day after deposit with a nationally recognized overnight delivery service, in each case properly addressed to the party to receive the same.The addresses and facsimile numbers for such communications shall be: If to the Company, to: Migdal Aviv 7 Abba Hilel Street Ramat Gan, 52520 Israel Telephone: Facsimile: 011 + With a copy to: Pearl Cohen Zedek Latzer LLP. 1500 Broadway, 12th Floor New York, NY10036 Attention: Doron Latzer, Esq., Managing Partner Telephone: +1 (646) 878-0800 Facsimile: +1 (646) 878-0801 If to the Holder: YA Global Investments, L.P. 101 Hudson Street, Suite 3700 Jersey City, NJ07302 Attention: Mark Angelo Telephone: (201) 985-8300 With a copy to: David Gonzalez, Esq. 101 Hudson Street – Suite 3700 Jersey City, NJ 07302 Telephone:(201) 985-8300 Facsimile: (201) 985-8266 12 or at such other address and/or facsimile number and/or to the attention of such other person as the recipient party has specified by written notice given to each other party three (3) Business Days prior to the effectiveness of such change.Written confirmation of receipt (i) given by the recipient of such notice, consent, waiver or other communication, (ii) mechanically or electronically generated by the sender's facsimile machine containing the time, date, recipient facsimile number and an image of the first page of such transmission or (iii) provided by a nationally recognized overnight delivery service, shall be rebuttable evidence of personal service, receipt by facsimile or receipt from a nationally recognized overnight delivery service in accordance with clause (i), (ii) or (iii) above, respectively. (8)Except as expressly provided herein, no provision of this Debenture II shall alter or impair the obligations of the Company, which are absolute and unconditional, to pay the principal of, interest and other charges (if any) on, this Debenture II at the time, place, and rate, and in the coin or currency, herein prescribed.This Debenture II is a direct obligation of the Company. As long as this Debenture II is outstanding, the Company shall not and shall cause their subsidiaries not to, without the consent of the Holder, (i) amend its certificate of incorporation, bylaws or other charter documents so as to adversely affect any rights of the Holder; (ii) repay, repurchase or offer to repay, repurchase or otherwise acquire shares of its Common Stock or other equity securities other than as to the Underlying Shares to the extent permitted or required under the Transaction Documents; or (iii) enter into any agreement with respect to any of the foregoing. (9)This Debenture II shall not entitle the Holder to any of the rights of a stockholder of the Company, including without limitation, the right to vote, to receive dividends and other distributions, or to receive any notice of, or to attend, meetings of stockholders or any other proceedings of the Company, unless and to the extent converted into shares of Common Stock in accordance with the terms hereof. (10)No indebtedness of the Company is senior to this Debenture II in right of payment, whether with respect to interest, damages or upon liquidation or dissolution or otherwise.Without the Holder’s consent, the Company will not and will not permit any of their subsidiaries to, directly or indirectly, enter into, create, incur, assume or suffer to exist any indebtedness of any kind, on or with respect to any of its property or assets now owned or hereafter acquired or any interest therein or any income or profits there from that is senior in any respect to the obligations of the Company under this Debenture II. 13 (11)This Debenture II shall be governed by and construed in accordance with the laws of the State of New Jersey, without giving effect to conflicts of laws thereof.Each of the parties consents to the jurisdiction of the Superior Courts of the State of New Jersey sitting in Hudson County, New Jersey and the U.S.District Court for the District of New Jersey sitting in Newark, New Jersey in connection with any dispute arising under this Debenture II and hereby waives, to the maximum extent permitted by law, any objection, including any objection based on forum non conveniens to the bringing of any such proceeding in such jurisdictions. (12)If the Company fails to strictly comply with the terms of this Debenture II, then the Company shall reimburse the Holder promptly for all fees, costs and expenses, including, without limitation, attorneys’ fees and expenses incurred by the Holder in any action in connection with this Debenture II, including, without limitation, those incurred: (i) during any workout, attempted workout, and/or in connection with the rendering of legal advice as to the Holder’s rights, remedies and obligations, (ii) collecting any sums which become due to the Holder, (iii) defending or prosecuting any proceeding or any counterclaim to any proceeding or appeal; or (iv) the protection, preservation or enforcement of any rights or remedies of the Holder. (13)Any waiver by the Holder of a breach of any provision of this Debenture II shall not operate as or be construed to be a waiver of any other breach of such provision or of any breach of any other provision of this Debenture II. The failure of the Holder to insist upon strict adherence to any term of this Debenture II on one or more occasions shall not be considered a waiver or deprive that party of the right thereafter to insist upon strict adherence to that term or any other term of this Debenture II. Any waiver must be in writing. (14)If any provision of this Debenture II is invalid, illegal or unenforceable, the balance of this Debenture II shall remain in effect, and if any provision is inapplicable to any person or circumstance, it shall nevertheless remain applicable to all other persons and circumstances. If it shall be found that any interest or other amount deemed interest due hereunder shall violate applicable laws governing usury, the applicable rate of interest due hereunder shall automatically be lowered to equal the maximum permitted rate of interest. The Company covenants (to the extent that it may lawfully do so) that it shall not at any time insist upon, plead, or in any manner whatsoever claim or take the benefit or advantage of, any stay, extension or usury law or other law which would prohibit or forgive the Company from paying all or any portion of the principal of or interest on this Debenture II as contemplated herein, wherever enacted, now or at any time hereafter in force, or which may affect the covenants or the performance of this indenture, and the Company (to the extent it may lawfully do so) hereby expressly waives all benefits or advantage of any such law, and covenants that it will not, by resort to any such law, hinder, delay or impeded the execution of any power herein granted to the Holder, but will suffer and permit the execution of every such as though no such law has been enacted. (15)Whenever any payment or other obligation hereunder shall be due on a day other than a Business Day, such payment shall be made on the next succeeding Business Day. 14 (16)THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT. (17)CERTAIN DEFINITIONSFor purposes of this Debenture II, the following terms shall have the following meanings: shall have the following meanings: (a)“Approved Financing” means any financing transaction resulting in cash proceeds to the Company, provided that either (i) such transaction does not violate any terms and conditions of the Transaction Documents, or (ii) compliance with the terms and conditions of the Transactions Documents with respect to such transaction is waived in writing. (b)“Approved Stock Plan” means a stock option plan that has been approved by the Board of Directors of the Company, pursuant to which the Company’s securities may be issued only to any employee, officer, or director for services provided to the Company. (c)"Bloomberg" means Bloomberg Financial Markets. (d)“Business Day” means any day except Saturday, Sunday and any day which shall be a federal legal holiday in the United States or a day on which banking institutions are authorized or required by law or other government action to close. (e)“Change of Control Transaction” means the occurrence of (a) an acquisition after the date hereof by an individual or legal entity or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of effective control (whether through legal or beneficial ownership of capital stock of the Company, by contract or otherwise) of in excess of fifty percent (50%) of the voting securities of the Company (except that the acquisition of voting securities by the Holder or any other current holder of convertible securities of the Company shall not constitute a Change of Control Transaction for purposes hereof), (b) a replacement at one time or over time of more than one-half of the members of the board of directors of the Company which is not approved by a majority of those individuals who are members of the board of directors on the date of such change(or by those individuals who are serving as members of the board of directors on any date whose nomination to the board of directors was approved by a majority of the members of the board of directors who are members on the date of such change), (c) the merger, consolidation or sale of fifty percent (50%) or more of the assets of the Company or any subsidiary of the Company in one or a series of related transactions with or into another entity that is not a related entity to the Company, provided however in the event the Company seeks to consummate a merger, consolidation or sale of fifty percent (50%) or more of the assets of the Company or any subsidiary of the Company in one or a series of related transactions with or into another entity that is a related entity to the Company the Company shall obtain the prior written consent of the Holder, or (d) the execution by the Company of an agreement to which the Company is a party or by which it is bound, providing for any of the events set forth above in (a), (b) or (c). 15 (f)“Closing Bid Price” means the price per share in the last reported trade of the Common Stock on a Primary Market or on the exchangewhich the Common Stock is then listed as quoted by Bloomberg. (g)“Commission” means the Securities and Exchange Commission. (h)“Common Stock” means the common stock, par value $.001, of the Company and stock of any other class into which such shares may hereafter be changed or reclassified. (i) "Company Conversion Price" means that price which shall be computed as ninety five percent (95%) of the lowest Volume Weighted Average Price of the Common Stock during the fifteen (15) consecutive Trading Days immediately preceding the applicable Installment Date or other date of measurement.All such determinations shall be appropriately adjusted for any stock split, stock dividend, stock combination or other similar transaction. (j) “Convertible Securities” means any stock or securities (other than Options) directly or indirectly convertible into or exercisable or exchangeable for Common Stock. (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended. (l) “Excluded Securities” means, (a) shares issued or deemed to have been issued by the Company pursuant to an Approved Stock Plan (b) shares of Common Stock issued or deemed to be issued by the Company upon the conversion, exchange or exercise of any right, option, obligation or security outstanding on the date prior to date of the Securities Purchase Agreement, provided that the terms of such right, option, obligation or security are not amended or otherwise modified on or after the date of the Securities Purchase Agreement, and provided that the conversion price, exchange price, exercise price or other purchase price is not reduced, adjusted or otherwise modified and the number of shares of Common Stock issued or issuable is not increased (whether by operation of, or in accordance with, the relevant governing documents or otherwise) on or after the date of the Securities Purchase Agreement, (c) shares issued in connection with any acquisition by the Company, whether through an acquisition of stock or a merger of any business, assets or technologies, leasing arrangement or any other transaction the primary purpose of which is not to raise equity capital, (d) shares issued pursuant to the Offering SPA provided that the terms of the Offering SPA are not modified, and (e)the shares of Common Stock issued or deemed to be issued by the Company upon conversion of this Debenture II or Debenture I. (m) “First Financing Milestone” means the receipt by the Company of gross proceeds of at least $1,500,000 from the Offering SPA or from any other Approved Financing, or any combination, between December 23, 2009 and September 1, 2011. 16 (n)“Interest Rate” means the annual rate initially equal to eight percent (8%) as may be reduced (i) to six percent (6%) if the First Financing Milestone is achieved, and (ii) to four percent (4%) if the Second Financing Milestone is achieved.Any reduction to the Interest Rate hereunder shall be effective as of the first calendar day of the Month that begins immediately after the Month in which the Holder receives written notice from the Company certifying the achievement of the relevant Financing Milestone. (o)“Offering SPA” means the securities purchase agreement dated September 10, 2009 and amended on December 23, 2009 between the Company, Yuval Ganot, and an investor set forth therein (the “Investor”) pursuant to which Mr. Ganot or the Investor shall purchase shares of Common Stock on a monthly basis for up to $1,500,000 in gross proceeds. (p)“Options” means any rights, warrants or options to subscribe for or purchase shares of Common Stock or Convertible Securities. (q)“Original Issue Date” means the date of the first issuance of this Debenture II regardless of the number of transfers and regardless of the number of instruments, which may be issued to evidence such Debenture II. (r) “Other Debentures” means Debenture I, or any other debentures issued in exchange of or as replacement to the same. (s) “Person” means a corporation, an association, a partnership, organization, a business, an individual, a government or political subdivision thereof or a governmental agency. (t) “Primary Market” means any of (a) the NYSE Amex (b) the New York Stock Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, or (e) the Nasdaq OTC Bulletin Board. (u) “Second Financing Milestone” means the receipt by the Company of gross proceeds of at least $2,000,000 from the Offering SPA or from any other Approved Financing, or any combination, between December 23, 2009 and March 1, 2012. (v) “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. (w)“Securities Purchase Agreement” means the Securities Purchase Agreement dated July 6, 2007 by and among the Company and the Holder. (x) “Trading Day” shall mean any day during which the Primary Market for the Common Stock is open for business. (y) “Transaction Documents” means the Letter Agreement, the Other Debentures, the Securities Purchase Agreement and any other agreement delivered in connection with the Securities Purchase Agreement, including, without limitation, the Security Agreement, the Irrevocable Transfer Agent Instructions, and the Registration Rights Agreement. 17 (z) “Underlying Shares” means the shares of Common Stock issuable upon conversion of this Debenture II or as payment of interest in accordance with the terms hereof. (aa)"Volume Weighted Average Price" means, for any security as of any date, the daily dollar volume-weighted average price for such security on the Primary Market as reported by Bloomberg during regular trading hours. (bb)"Warrants" has the meaning ascribed to such term in the Securities Purchase Agreement, and shall include all warrants issued in exchange therefor or replacement thereof. [Signature Page Follows] 18 IN WITNESS WHEREOF, the Company has caused this Secured Convertible Debenture to be duly executed by a duly authorized officer as of the date set forth above. COMPANY: GLOBAL ENERGY, INC. By:/s/ Asi Shalgi Name:Asi Shalgi Title:Chief Executive Officer EXHIBIT I CONVERSION NOTICE (To be executed by the Holder in order to Convert the Debenture) TO: The undersigned hereby irrevocably elects to convert $ of the principal amount of Debenture No.GEYI-1-7 into Shares of Common Stock of GLOBAL ENERGY, INC., according to the conditions stated therein, as of the Conversion Date written below. Conversion Date: Conversion Amount to be converted: $ Conversion Price: $ Number of shares of Common Stock to be issued: Please issue the shares of Common Stock in the following name and to the following address: Issue to: Authorized Signature: Name: Title: Broker DTC Participant Code: Account Number:
